Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00655-CV
                                    ____________

                      ANTHONY HUTCHISON, Appellant

                                          V.

    DEUTSCHE BANK, AS CERTIFICATE TRUSTEE ON BEHALF OF
           BOSCO CREDIT II TRUST SERIES 2010-1, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-86102

                                     ORDER

      Appellant’s brief was due November 1, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before December 1, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM